

115 HJ 131 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Federal Communications Commission relating to “Restoring Internet Freedom”.
U.S. House of Representatives
2018-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 131IN THE HOUSE OF REPRESENTATIVESMarch 29, 2018Mr. Michael F. Doyle of Pennsylvania submitted the following joint resolution; which was referred to the Committee on Energy and CommerceJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Federal Communications Commission relating to Restoring Internet Freedom.
	
 That Congress disapproves the rule submitted by the Federal Communications Commission relating to Restoring Internet Freedom (83 Fed. Reg. 7852 (February 22, 2018)), and such rule shall have no force or effect. 